Per curiam.
It is undisputed that the issues raised in this appeal are moot. While we agree with appellants’ argument that there are issues “capable of repetition yet evading review” (see Gannett Co. v. DePasquale, 443 U. S. 368, 373 (99 SC 2898, 61 LE2d 608) (1979), we also find that the record in this case is such that we are unable to adequately consider the issues.
It is therefore the judgment of this court that the case be dismissed as moot.

Appeal dismissed.


All the Justices concur, except Weltner, J., who is disqualified.